Kupferman, J. (dissenting).
The facts are well set forth in the majority opinion.
While this is a controversy between two insurance companies, it naturally derives from the liability, if any, of the Medical Society and/or the doctor.
Clearly, the Medical Society is liable, but is the doctor liable?
The determination can have a profound effect on the cultural mores of the community. How often do we turn our automobile over to a garage parking attendant or to valet parking at some restaurant or club? We assume that the person who takes the car is qualified and that the organization to whom the person reports exercises some supervision. In the ordinary course, we would not, as here stipulated for the doctor, give custody of the automobile to someone not qualified.
If the majority opinion is good law, then no thinking automobile owner will accept valet parking or allow a garage attendant to park the car.
At the very least, there should here be a claim over, in full, from the doctor against the Medical Society which, of course, leads to the result of affirmance. (Cf. General Obligations Law § 5-325 [1].)
Murphy, P. J., Carro and Lynch, JJ., concur with Sullivan, J.; Kupferman, J., dissents in an opinion.
Order and judgment (one paper), Supreme Court, New York County, entered on December 13, 1984, modified, on "the law, to declare that United Services’ policy covers the Smith accident and to vacate the provision which directs that Travelers pay United Services $75,000, and, except as thus modified, affirmed. Defendant-appellant shall recover of United Services Automobile Association $75 costs and disbursements of this appeal.